 87303 NLRB No. 28SOUTHWESTERN BELL TELEPHONE CO.1All dates are in 1989 unless otherwise indicated.2On December 17, 1990, the Respondent Unions filed with the Board a let-ter directing the Board's attention to a recently released memorandum from
the General Counsel's Division of Advice in another proceeding, which they
contend supports their position. The Respondent Unions' submission contained
a copy of the advice memorandum. On December 21, 1990, the General Coun-
sel filed a motion to strike the Respondent Unions' submission on the grounds
that it was untimely, and thereafter the Respondent Unions filed a response
to the General Counsel's motion. Although the Respondent Unions' submis-
sion does not technically comply with Sec. 102.46 of the Board's Rules and
Regulations, we find that it need not be excluded as a late-filed brief inasmuch
as it contains no argument. See Downtowner Motor Inn, 262 NLRB 1058(1982).3The parties' bargaining agreements are applicable to employees employedin the several States where the Respondent Employer does business. They con-
tain a union-security provision applicable only ``where permitted by law.'' We
take note that the Respondent Employer's operation in Houston, Texas, is sub-
ject to Texas ``right-to-work'' statutes prohibiting union-security provisions as
a condition of employment. We also note that no party contends that the con-
tractual union-security provision is applicable to the Charging Party and, in-
deed, the parties stipulated that the agreements contain no provision mandating
that the Charging Party must be a member and pay dues.Southwestern Bell Telephone Company and BettyG. McCullahCommunications Workers of America, AFL±CIO,and its Local 6222 and Betty G. McCullah.Cases 16±CA±14246 and 16±CB±3447May 24, 1991DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
DEVANEYUpon a charge filed by Betty G. McCullah, theCharging Party, on October 3, 1989,1and anothercharge filed by the Charging Party on October 3, as
amended on November 7, the General Counsel of the
National Labor Relations Board issued a consolidated
complaint on November 17 against Southwestern Bell
Telephone Company, the Respondent Employer, and
Communications Workers of America, AFL±CIO, and
its Local 6222, the Respondent Unions, alleging that
the Respondent Employer violated Section 8(a)(1), (2),
and (3) and that the Respondent Unions violated Sec-
tion 8(b)(1)(A) and (2) of the National Labor Relations
Act. Thereafter, the Respondents filed answers denying
the commission of any unfair labor practice.On February 1, 1990, the parties filed a stipulationof facts and a motion to transfer the case to the Board.
The parties agreed that the stipulation of facts and at-
tached exhibits shall constitute the entire record in this
case, and that no oral testimony is necessary or desired
by any of the parties. The parties further waived a
hearing before an administrative law judge, the
issuance of an administrative law judge's decision, and
indicated their desire to submit the case directly to the
Board for findings of fact, conclusions of law, and an
Order.On September 24, 1990, the Board issued its Orderapproving the stipulation and transferring the proceed-
ing to the Board. Thereafter, the General Counsel, the
Respondent Employer, and the Respondent Unions
filed briefs.2The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.On the entire record in the case, the Board makesthe followingFINDINGSOF
FACTI. JURISDICTIONThe Respondent Employer, a Missouri corporation,with offices and facilities in Houston, Texas, is a com-
munications common carrier providing telephone serv-
ices and other communication services in the States of
Texas, Arkansas, Oklahoma, Kansas, and Missouri.
During the 12 months preceding the execution of the
stipulation of facts, a representative period, the Re-
spondent Employer, in the course and conduct of its
business operations, received gross revenues in excess
of $100,000 for services which it performed in the
State of Texas. We find that the Respondent Employer
is an employer engaged in commerce within the mean-
ing of Section 2(6) and (7) of the Act. We further find
that the Respondent Unions are labor organizations
within the meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
The issues presented are whether the RespondentEmployer violated Section 8(a)(1), (2), and (3) and the
Respondent Unions violated Section 8(b)(1)(A) and (2)
by refusing to honor the Charging Party's request to
revoke her previously executed dues-checkoff author-ization after she had resigned her union membership.A. FactsThe Respondent Unions, by virtue of Section 9(a) ofthe Act, are the exclusive collective-bargaining rep-
resentatives of certain employees of the Respondent
Employer, including the Charging Party. The Respond-
ent Employer and the Respondent Union Communica-
tions Workers have been parties to successive collec-
tive-bargaining agreements, the most recent of which is
effective August 13, 1989, through August 8, 1992.
Respondent Union Local 6222 administers, in part, the
contracts described above and typically handles griev-
ances through the step two level of the grievance and
arbitration procedure under these contracts. The prede-
cessor contract effective August 10, 1986, through Au-
gust 12, 1989, contains the relevant revocation ``win-
dow period'' pertinent to this proceeding. The agree-
ments did not contain any applicable union-security
provision,3but provided that the employees could au-thorize the Respondent Employer to deduct regular
monthly union dues from their wages and remit them 88DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4Art. XXIII of the applicable collective-bargaining agreement effective Au-gust 10, 1986, through August 12, 1989, provided in pertinent part:Section 1. Subject to the provisions of this Article and the provisionsof the written authorizations herein referred to, the Company agrees to
make collections twice each month of regular Union dues through payroll
deduction from an employee's pay upon receipt of a written authorization
complete in all details on Form S-9163 (Rev. 5-51, or as subsequently
revised by the parties hereto) signed by the individual employee and de-
livered by the Union to the Company. The Company also agrees to remit
the amounts so deducted to the order of the Treasurer of Communications
Workers of America ... .
Section 2. Any authorization of dues deduction shall not be subject torevocation except that an employee may revoke the authorization during
the period beginning fourteen (14) days prior to each anniversary date of
the current Collective Bargaining Agreements. These periods are: July 26,
1987, through August 8, 1987; July 24, 1988, through August 6, 1988;
July 30, 1989, through August 12, 1989; all dates inclusive ....Section 3. The Company shall not be required to deduct or remit anysuch amount or amounts where it has received notice of the claim of any
employee from whom dues deductions are being made that such amount
or amounts are being deducted from such employee's pay without proper
authority.5The checkoff-authorization form executed reads, in relevant part, as fol-lows:PAYROLL ALLOTMENT AUTHORIZATION FORUNION DUES OR AMOUNT EQUIVALENTTO UNION DUESI hereby authorize and direct Southwestern Bell Telephone Companyto deduct twice each month from my pay an amount equal to one-half
of the regular monthly union dues in the amount described below, subject
to the terms and conditions on the reverse hereof, and to pay the amount
so deducted to the order of the Treasurer of Communications Workers of
America:(1) The monthly amount of $11.00 until such amount is changed inaccordance with the lawfully adopted by-laws of the local described
above, and advice of such change is certified to the Telephone Com-
pany by an authorized representative of Communications Workers of
America, and thereafter.(2) The amount of regular monthly union dues or the percent ofbasic rate of pay constituting the amount of regular union dues, in ac-
cordance with said by-laws, as certified to the Telephone Company by
an authorized representative of Communications Workers of America.
I understand and agree that I may revoke this authorization by givingwritten notice to the Company by registered mail, with a copy to the
Union, only during the following periods for the duration of the 1977
Collective Bargaining Agreement between the Southwestern Bell Tele-
phone Company and the Union: July 22, 1978, through August 6, 1978;
July 21, 1979, through August 4, 1979, and July 26, 1980, through Au-
gust 9, 1980. I further understand that this authorization may be revoked
in the manner stated above only during the periods beginning fourteen
(14) days prior to the anniversary date of subsequent Collective Bargain-
ing Agreements between the Southwestern Bell Telephone Company and
the Union.to Respondent Union Communications Workers.4Dues-checkoff authorizations, which may be revoked,are used by the Respondent Unions to collect monthly
deductions from the employees of the Respondent Em-
ployer. Expectancy of compliance with the revocation
provisions contained in the authorization agreements
permits the Respondent Unions to project income and
budget expenses and aids them in performing their rep-
resentation functions; it also assures a significant de-
gree of economic stability.On October 3, 1979, the Charging Party executed acheckoff-authorization agreement5which authorizedthe Respondent Employer to deduct twice each month
from her pay an amount equal to one half of the regu-
lar monthly union dues and to pay the amount so de-ducted to the order of the treasurer of RespondentCommunications Workers.On or about September 7, 1989, the Charging Partynotified the Respondent Employer by letter that she
was resigning from the Respondent Unions and re-
quested that the Respondent Employer cease deducting
union dues from her payroll, effective with the payroll
period ending October 7. On or about September 7, the
Charging Party notified the Respondent Unions by let-
ters that she was resigning from the Respondent
Unions' membership, effective October 7. On or about
September 8, the Respondent Employer notified the
Charging Party by letter that the Respondent Employer
was refusing to honor the Charging Party's request.
The Respondent Unions granted the Charging Party's
request to strike the Charging Party's name from their
membership roll, effective October 7, but since on or
about October 7, the Respondent Unions have refused,
and continue to refuse, to honor Charging Party's re-
quest to cancel her checkoff-authorization agreement.As set forth above, article XXIII, section 2 of thecollective-bargaining agreement provides that the dues-
checkoff authorization is not revocable except during
the 14-day period immediately preceding each anniver-
sary date of the agreement. The applicable escape pe-
riod for 1989 was the 14-day period beginning July 30
through August 12, inclusive. The Respondent Unions
have made no request affecting the Charging Party's
employment status as the collective-bargaining agree-
ments contain no provision mandating that the Charg-
ing Party be a union member and pay union dues.B. Contentions of the PartiesThe General Counsel offers three alternative theorieson which to base violations of Section 8(a)(1), (2), and
(3) and Section 8(b)(1)(A) and (2). First, applying the
principles of Pattern Makers League v. NLRB, 473U.S. 95 (1985), the General Counsel contends that the
Respondents' refusal to recognize the Charging Party's
revocation of her dues-checkoff authorization was an
unlawful restriction on her Section 7 right to resign
union membership. Second, the General Counsel urges
the adoption of the view taken by former Member Jo-
hansen in Postal Service, 279 NLRB 40, 42 (1986),enf. denied 827 F.2d 548 (9th Cir. 1987). Under that
view, the General Counsel submits that even if the re-
quest to revoke the dues-checkoff authorization was
untimely, as claimed by the Respondent Unions, the
resignations from membership, which the Respondent
Unions accepted, reduced the dues obligation to zero.
Thus, according to this theory, the Respondent Unions
violated the Act by causing the Respondent Employer
to deduct from the Charging Party's paychecks
amounts greater than zero. Finally, the General Coun-
sel contends that the Respondents' conduct was unlaw-
ful under the ``quid pro quo'' analysis of Machinists 89SOUTHWESTERN BELL TELEPHONE CO.6302 NLRB 322 (1991).7See NLRB v. Postal Service, 833 F.2d 1195 (6th Cir. 1987); NLRB v. Post-al Service, 827 F.2d 548 (9th Cir. 1987).8Metropolitan Edison Co. v. NLRB, 460 U.S. 693, 708 (1983).9In Lockheed, the Board left open the question of how its waiver rule wouldapply in the context of a lawful union-security provision. In the absence of
a union-security clause requiring union membership here, the Lockheed test isapplicable to this case.10We find no merit to the Respondent Employer's contention that it did notviolate the Act because it relied on an arbitral decision interpreting the con-
tractual checkoff provision. The decision concerned the effect of a contractual
hiatus period on the viability of dues-checkoff authorizations and did not ex-
pressly concern the effect of a resignation of union membership. The arbitrator
sustained the Union's grievance that the Respondent was obligated to continue
the deduction of dues. The Respondent Employer does not contend that the
Board should defer to the arbitration award, only that its reliance on the award
constitutes a defense. Inasmuch as the award did not purport to consider the
issue presented herein, nor does it apply the principles of Lockheed Space, wefind that the Respondent's reliance on the award does not constitute a defense
to the allegations of the complaint.11The stipulated record contains no evidence that the Respondent Unionstook any affirmative steps to cause or require the Respondent Employer to
continue to deduct the Charging Party's dues after her resignation. Accord-
ingly, we shall dismiss the complaint insofar as it alleges that the Respondent
Unions violated Sec. 8(b)(2) in this respect.Local 2045 (Eagle Signal), 268 NLRB 635, 637(1984), discussed below.The Respondent Unions contend that the ChargingParty voluntarily entered into the checkoff agreement
providing for specified revocation periods and that the
terms of the freely entered agreement are enforceable.
The Respondent Unions also contend that the terms of
the checkoff agreement are not amenable to an inter-
pretation that the Charging Party owes less than the
amount specified therein and that there is no public
policy against enforcement of the checkoff agreement
according to its terms.The Respondent Employer contends that it lawfullycomplied with the revocation terms of the checkoff au-
thorization executed by the Charging Party and that it
is contractually obligated to abide by the terms of the
collective-bargaining agreement. Respondent Employer
contends that in interpreting a former bargaining agree-
ment, an arbitrator has ruled that any revocation of
dues-checkoff authorization could be made only within
the period specified in the agreement and that the Re-
spondent Employer has relied on that arbitral decision.C. DiscussionIn Electrical Workers IBEW Local 2088 (LockheedSpace Operations),6the Board acknowledged judicialcriticism of the Eagle Signal analysis7and set forth anew test for determining the effect of an employee's
resignation from union membership on that employee's
dues-checkoff authorization. The Board in Lockheedfound that an employee may voluntarily agree to con-tinue paying dues pursuant to a checkoff authorization
even after resignation of union membership. In fash-
ioning a test to determine whether an employee has in
fact agreed to do so, the Board recognized the fun-
damental policies under the Act guaranteeing employ-
ees the right to refrain from belonging to and assisting
a union, as well as the principle set forth by the Su-
preme Court that waiver of such statutory rights must
be clear and unmistakable.8In order to give full effectto these fundamental labor policies, the Board stated
that it would:construe language relating to a checkoff author-ization's irrevocabilityÐi.e., language specifying
an irrevocable duration for either 1 year from the
date of the authorization's execution or on the ex-
piration of the existing collective-bargaining
agreementÐas pertaining only to the method by
which dues payments will be made so long asdues payment are properly owing. We shall notread it as, by itself, a promise to pay dues beyond
the term in which an employee is liable for dueson some other basis. Explicit language within thecheckoff authorization clearly setting forth an ob-
ligation to pay dues even in the absence of union
membership will be required to establish that the
employee has bound himself or herself to pay the
dues even after resignation of membership. [Id. at
328±329.]9Applying these principles of Lockheed to the stipu-lated facts in this case, we find that the checkoff au-
thorization does not contain explicit language clearly
setting forth an obligation by the Charging Party to
pay dues after her resignation from union membership.
All that the Charging Party clearly authorized was the
deduction of an amount equal to a portion of the ``reg-
ular monthly union dues.'' She did not clearly author-
ize the continuation of this deduction after she had
submitted her resignation from union membership. We
thus find that the wage assignment made by the Charg-
ing Party was conditioned on her union membership
and was revoked when she ceased her union member-
ship. We, therefore, find that the Respondent Employ-
er's refusal to discontinue payroll deductions of union
dues for the Charging Party was unlawful assistance to
a labor organization and restrained and coerced em-
ployees in the exercise of their Section 7 rights.10Ac-cordingly, we find that the Respondent Employer vio-
lated Section 8(a)(1), (2), and (3) of the Act. We fur-
ther conclude that the Respondent Union's refusal to
accept the Charging Party's revocation request re-
strained and coerced employees in the exercise of their
Section 7 rights. Accordingly, we find that the Re-
spondent Unions violated Section 8(b)(1)(A) of the
Act.11CONCLUSIONSOF
LAW1. By refusing to honor the revocation of dues-checkoff authorization previously executed by Betty G.
McCullah after she resigned membership in the Union,
where the terms of the voluntarily executed checkoff
authorization did not clearly and explicitly impose any 90DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
12If this Order is enforced by a judgment of a United States court of ap-peals, the words in the notice reading ``Posted by Order of the National Labor
Relations Board'' shall read ``Posted Pursuant to a Judgment of the United
States Court of Appeals Enforcing an Order of the National Labor Relations
Board.''postresignation dues obligation on her, the RespondentUnions have restrained and coerced employees in the
exercise of their Section 7 rights and have violated
Section 8(b)(1)(A) of the Act.2. By refusing to discontinue dues deductions fromthe wages of Betty G. McCullah after she ceased being
a union member and had requested that the Respond-
ents cancel her checkoff authorizations, the Respondent
Employer has unlawfully assisted Respondent Unions
and has restrained and coerced employees in the
excercise of their Section 7 rights, thereby violating
Section 8(a)(1), (2), and (3) of the Act.REMEDYHaving found that the Respondents have engaged inthe unfair labor practices described above, we shall
order them to cease and desist and to take certain af-
firmative action designed to effectuate the policies of
the Act.The Respondents must give full force and effect tothe Charging Party's revocation of her checkoff author-
ization. In addition, the Respondents jointly and sever-ally shall make employee McCullah whole for any
moneys deducted from her wages for the period fol-
lowing her union membership resignation, with interest
to be computed in the manner prescribed in New Hori-zons for the Retarded, 283 NLRB 1173 (1987).ORDERThe National Labor Relations Board orders thatA. Respondent Southwestern Bell Telephone Com-pany, Houston, Texas, its officers, agents, successors,
and assigns, shall1. Cease and desist from
(a) Refusing to honor revocation of dues-checkoffauthorizations after employees have resigned member-
ship in the Union, where the terms of the executed
checkoff authorizations do not clearly and explicitly
impose any postresignation dues obligation on the em-
ployees and where there is no valid union-security
clause in effect.(b) Deducting, by virtue of dues-checkoff authoriza-tions that do not clearly and explicitly impose any
postresignation dues obligation on the employees,
union membership dues from the wages of employees
who have resigned their union membership.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the
rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Make whole, jointly and severally with Commu-nications Workers of America, AFL±CIO, and its
Local 6222 employee Betty G. McCullah for any dues
deductions from her wages for the period following herresignation from union membership, with interest asset forth in the remedy section of this decision.(b) Preserve and, on request, make available to theBoard or its agents for examination and copying, all
payroll records, social security payment records, time-
cards, personnel records and reports, and all other
records necessary to analyze the amount of backpay
due under the terms of this Order.(c) Post at its facilities in Houston, Texas, copies ofthe attached notice marked ``Appendix A.''12Copiesof the notice, on forms provided by the Regional Di-
rector for Region 16, after being signed by the Re-
spondent's authorized representative, shall be posted
by the Respondent immediately upon receipt and main-
tained for 60 consecutive days in conspicuous places
including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by
the Respondent to ensure that the notices are not al-
tered, defaced, or covered by any other material.(d) Post at the same places and under the same con-ditions as set forth in paragraph A,2,(c), above, as soon
as forwarded by the Regional Director, copies of the
attached notice marked ``Appendix B.''(e) Mail signed copies of the attached notice marked``Appendix A'' to the Regional Director for posting by
the Respondent Unions.(f) Notify the Regional Director in writing within 20days from the date of this Order what steps Respond-
ent Employer has taken to comply.B. Respondents Communications Workers of Amer-ica, AFL±CIO, and its Local 6222, Houston, Texas,
their officers, agents, and representatives, shall1. Cease and desist from
(a) Refusing to honor any employee's revocation ofdues-checkoff authorization after the employee has re-
signed membership in the Union, where the terms of
the voluntarily executed checkoff authorizations do not
clearly and explicitly impose any postresignation dues
obligation on the employee and where there is no valid
union-security clause in effect.(b) In any like or related manner restraining or co-ercing employees in the exercise of the rights guaran-
teed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Make whole, jointly and severally with the Re-spondent Employer, employee Betty G. McCullah for
any dues deductions from her wages for the period fol-
lowing her resignation from union membership, with
interest as set forth in the remedy section of this deci-
sion. 91SOUTHWESTERN BELL TELEPHONE CO.13See fn. 12, supra.(b) Post at its facilities in Houston, Texas, copies ofthe attached notice marked ``Appendix B.'''13Copiesof the notice, on forms provided by the Regional Di-
rector for Region 16, after being signed by the Re-
spondent Unions' authorized representative, shall be
posted by the Respondent Unions immediately upon
receipt and maintained for 60 consecutive days in con-
spicuous places including all places where notices to
members are customarily posted. Reasonable steps
shall be taken by the Respondent Unions to ensure that
the notices are not altered, defaced, or covered by any
other material.(c) Post at the same places and under the same con-ditions as set forth in paragraph B,2,(b), above, as soon
as forwarded by the Regional Director, copies of the
attached notice marked ``Appendix A.''(d) Sign and return to the Regional Director suffi-cient copies of the notice marked ``Appendix B'' for
posting by the Respondent Employer at all places
where notice to employees are customarily posted.(e) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-
spondent Unions have taken to comply.ITISFURTHERORDERED
that the complaint is dis-missed insofar as it alleges violations not found herein.APPENDIX ANOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to honor revocations of dues-checkoff authorizations after the employees have re-
signed membership in Communications Workers of
America, AFL±CIO, and its Local 6222, where the
terms of the executed checkoff authorizations do not
clearly and explicitly impose any postresignation dues
obligation on the employees and where there is no
valid union-security clause in effect.WEWILLNOT
deduct, by virtue of dues-checkoff au-thorizations that do not clearly and explicitly impose
any postresignation dues obligation on the employees,
union membership dues from the wages of employees
who have resigned their union membership.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
make whole, jointly and severally withCommunications Workers of America, AFL±CIO, and
its Local 6222 employee Betty G. McCullah for any
dues deductions from her wages for the period follow-
ing her resignation from union membership, with inter-
est.APPENDIX BNOTICETOMEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WEWILLNOT
refuse to honor any employee's rev-ocation of dues-checkoff authorization after the em-
ployee has resigned membership in Communications
Workers of America, AFL±CIO, and its Local 6222,
where the terms of the executed checkoff authoriza-
tions do not clearly and explicitly impose any
postresignation dues obligation on the employee and
where there is no valid union-security clause in effect.WEWILLNOT
in any like or related manner restrainor coerce you in the exercise of the rights guaranteed
you by Section 7 of the Act.WEWILL
make whole employee Betty G. McCullahjointly and severally with Southwestern Bell Telephone
Company for any dues deductions from her wages for
the period following her resignation from union mem-
bership, with interest.COMMUNICATIONSWORKERSOF
AMER-ICA, AFL±CIO, ANDITS
LOCAL6222